Citation Nr: 0827485	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06 20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether clear and unmistakable error exists in a June 1989 
rating decision that denied service connection for 
pyelonephritis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran performed active military service from July 1959 
to August 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
pertinent part of that decision, the RO determined that a 
June 1989 RO rating decision was not clearly and unmistakably 
erroneous (CUE) in its denial of service connection for 
pyelonephritis.

The veteran's recent testimony can be construed as an 
application to reopen his previously denied claim for service 
connection for a kidney disorder, to include pyelonephritis 
and kidney stones.  This matter is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  A rating decision issued in June 1989 denied service 
connection for pyelonephritis.  Although notified of that 
decision and of the right to appeal, to have representation, 
and to have a hearing, the veteran did not initiate an appeal 
of that denial.  

2.  In February 2005, the veteran requested a revision of the 
June 1989 decision based on a finding of CUE.  

3.  The veteran testified before the undersigned as to his 
belief that, at the time of the June 1989 rating decision, 
the RO committed CUE in failing to obtain certain 
post-service VA treatment reports.  He has alleged no other 
error.  

4.  The June 1989 RO rating decision does not contain an 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The June 1989 rating decision is not clearly and unmistakably 
erroneous in failing to grant service connection for 
pyelonephritis.  38 U.S.C.A. § 5109A (2002); 38 C.F.R. 
§§ 3.303, 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating 
claims for benefits does not apply to this case.  Notice and 
assistance in claim development is not required where, as 
here, the issue presented involves a request to review a 
prior final RO decision based on alleged CUE.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  

Previous final determinations will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A rating or other adjudicative decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 5109A: 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
CUE is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; and (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that had 
the error not been made the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

The evidence considered in the June 1989 rating decision 
consists of the veteran's service treatment records (STRs) 
and his original (March 1989) application for benefits.  The 
STRs reflect soundness at entry, treatment for pyelonephritis 
between May and June 1961 with return to full duty, as well 
as a normal discharge examination in August 1961.  No VA 
records were associated with the claims file at the time of 
the June 1989 rating decision.  

In this case, the June 1989 rating action denied service 
connection for pyelonephritis on the basis that pertinent in-
service treatment was acute and transitory, that the disorder 
was not present at the time of separation, that the 
pyelonephritis noted during active service resulted in no 
chronic symptoms, and that the veteran had not presented 
evidence of continuity of symptoms since active service.  
Although notified of that decision in June 1989, the veteran 
did not indicate disagreement within one year.

In February 2005, the veteran requested a revision of the 
final June 1989 decision based on CUE but offered no specific 
detail with respect to the type of error that he believed was 
committed in that prior determination.  In October 2007, the 
veteran testified before the undersigned as to his belief 
that the June 1989 rating decision is clearly and 
unmistakably erroneous for failure to obtain certain post 
service VA treatment reports.  (Indeed, in the March 1989 
application, the veteran referenced kidney treatment between 
February and March 1989.)  The veteran has alleged no other 
error in the June 1989 rating decision.  

A claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2007).  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2007).  

The veteran's assertion of CUE is based on VA's failure to 
obtain purportedly pertinent VA treatment reports.  As held 
by the Court, missing records do not prove a claim of CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  Further, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

In this case, it simply is not shown that there are errors 
that are undebatable such that it can be said that reasonable 
minds could only conclude that the original decision was 
clearly erroneous at the time it was made.  Specifically, the 
veteran has not shown that the facts known at the time of the 
June 1989 decision were not before the adjudicator, that the 
law then in effect was incorrectly applied, or that had an 
error not been made the outcome would have been manifestly 
different.  After considering the evidence of record at the 
time of the June 1989 rating decision as well as the 
veteran's later testimony concerning VA's failure to obtain 
possibly relevant treatment reports, the Board finds that CUE 
has not been shown in the RO's June 1989 denial of service 
connection for pyelonephritis.  The CUE claim must therefore 
be denied.  


ORDER

The claim for a finding of CUE in the June 1989 rating 
decision that denied service connection for pyelonephritis is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


